TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00226-CV



                                    Gary Moyer, Appellant

                                                v.

                                 Marsha Ann Moyer, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
    NO. 00-15120-FC2-277, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed an unopposed motion to dismiss his appeal advising that he no longer

wishes to pursue this appeal.

               The appeal is dismissed on motion of appellant. Tex. R. App. P. 42.1(a)(1).




                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant’s Motion

Filed: September 10, 2004